Citation Nr: 0723855	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-24 706	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUES

1. Entitlement to service connection for arthritis of the 
right hip.  

2. Entitlement to service connection for arthritis of the 
right ankle. 

3. Entitlement to service connection for arthritis of the 
left ankle.  

4. Entitlement to a rating higher than 40 percent for low 
back pain with degenerative changes. 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

Joseph Horrigan, Counsel 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1984 to March 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in February 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2005, the veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of this hearing is of 
record.  

In a written statement, dated in April 2006, the veteran 
withdrew from the appeal the claim of service connection for 
a psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In support of his claims, the veteran has submitted dates of 
Active Duty for Training and Inactive Duty for Training in 
the U.S. Army Reserve from 1999 to 2004.  And the veteran 
contends that his right hip and ankle disabilities were 
either incurred or aggravated by Active Duty for Training and 
Inactive Duty Training. 

The veteran has also submitted an award of disability 
benefits from the Social Security Administration in decision 
promulgated in October 2005.

Under the duty to assist, 38 C.F.R. § 3.159, further 
evidentiary development is needed before reaching the merits 
of the claims.  Accordingly, the case is REMANDED for the 
following action:

1. Obtain medical records from the U.S. 
Army Reserve from 1999 to 2004. 

2. Obtain the records from the Social 
Security Administration. 

3. Ask the veteran to clarify whether or 
not he is appealing the 40 percent rating 
for the service-connected low back 
disability.

4. After the additional development, 
determine whether the evidence of record 
is sufficient to decide the claims.  

If the record is not sufficient to decide 
the claims, schedule the veteran for a VA 
examination and obtain a medical opinion 
on the questions of whether the veteran 
has arthritis of the right hip and 
ankles, and, if so, whether it is at 
least as likely as not that the current 
arthritis of any affected joint is 
related to service or to the 
service-connected low back disability on 
a secondary basis. 

5. After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnished 
the veteran a supplemental statement of 
the case and return the case to the 
Board. 





The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




